DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 9, 10, and 12-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to Claim 9, the closest prior art is considered to be US 2008/0119296 to Kennedy (“Kennedy”) which discloses:
a composite tube joint, comprising: an end of a composite tube 110;
an attachment feature 120 comprising a first portion 122 disposed within the end and a second portion extending from the end,
a first lobe 130 circumferentially surrounding a first half of the first portion; and 
a second lobe 130 circumferentially surrounding a second half of the first portion. (See para. 0026 disclosing two 180 degree split ferrules)
However, the prior art is lacking a teaching, suggestion, or motivation to modify Kennedy so as to further include:
a first flange disposed in the first portion; 
a second flange disposed in the first portion; and
a groove disposed in the first portion between the first flange and the second flange.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324.  The examiner can normally be reached on Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        7/6/2021